PER CURIAM.
Plaintiff appeals from a final judgment entered in favor of the defendants pursuant to a jury verdict, in a wrongful death action.
Appellant contends: (1) that the court erred in refusing to hear certain testimony as to the ability of the defendant to have avoided the accident; (2) that the jury charges which were given were confusing and misleading on the last clear chance doctrine and in part erroneous as a matter of law.
We have carefully considered appellant’s, contentions in the light of the record, briefs, and oral arguments and concluded that no reversible error exists. Accordingly we must affirm.
Affirmed.